Title: To James Madison from James Monroe, 21 October 1803
From: Monroe, James
To: Madison, James



no. 16. Sir London Octr. 21. 1803
I have not yet presented a note to this govt. respecting the impressment of our seamen, as I intimated to you in my last I shod. do. Mr. Erving is very attentive to the object, who most probably obtains every thing that can be expected on it at this time. I am persuaded that at no former period had we so little cause of complaint for injuries under this practice. Some however have occurr’d which merit serious attention. The subject is in itself difficult, & I wish to insist on no principle which cannot be maintaind. A permanent regulation can only be established by treaty. My object will be to obtain a relaxation on certain points which will be useful to us & perhaps lay the foundation at some future time for an equitable convention on the subject. Our neutral rights in other views seem to be well respected. Except to certain specified ports, as Havre in France, & the rivers Elbe & Weser which are declared to be in a state of Blockade, our flag is uninterrupted; and scarcely an example has occurr’d of our ships being brought in on the pretext of having enemies property on board.
I informed you in my letter of Augt. 31. that I had signed and transmitted to mr. Livingston an instrument of guaranty for 10. millions of livres in favor of the house of Hope & Co: on which they would advance to the French govt., if he joined me in it, a like sum on account of our stock which they have purchased of that government. I have lately recd. a letter from him by wh. it appears that he had misconceived my idea respecting the mode or condition on which that act should be presented on our part to the French government. He supposes that I thought we ought to obtain of it, a stipulation that it would not take advantage of any delay in the ratification of the treaties or creation of the stock, beyond the terms specified, before the delivery of the guaranty, & has suspended the measure till he recieves my sentiments on that point. I have accordingly written him that in my opinion our act shod. not be made dependant on any such previous declara⟨ti⟩on or stipulation, because I did not think that the French govt. had a right to take advantage of such delay, and because if it had, that under all the circumstances of the case it was unnecessary, since the acceptance of the money imposed as strong an obligation as could ⟨be⟩ given to the object for which it might be desired. ⟨I⟩ presume on the rect. of this letter he will unite with me in the measure & deliver the instrument to Mr. Marbois.
On my arrival here Mr. Pinkney informed me that the interest which the State of Maryland hold⟨s⟩ in some stock in the bank of England, had been committed to his care by our government. In consequence I requested & obtained an interview with Lord Hawkesbury, in which I had the pleasure to accompany Mr. Pinkney who presented to his Lordship the evidence of his authority & was recognized by him as specially intrusted with the managment of that interesting concern. I observed in substance to the minister that as that subject was committed to the care of a citizen so well qualified to manage it as Mr. Pinkney was known to be, it remained for me only to express a wish that it might be concluded on such principles & terms as he might approve & be satisfactory to the parties. His Lordship replied that by the situation in which it was plac’d by Mr. King, his majesty was to convey it to the state of Maryland, when it became vested in him, which he certainly would do: but that being now in the court, it must have its course, and was while there beyond his controul. I am very happy that this object is intrusted to the managment of Mr. Pinkney since in addition to the great propriety of the trust in other respects, his being a citizen of the state will inspire it with more confidence that it will be duly attended to, and be more apt to procure satisfaction in the result. Should any further act on my part be necessary, which is quite improbable, you may be assured that it will not be omitted. Mr. Pinkney will of course correspond with you on this subject, to whom it is proper that full power be given to bring it to the most early & favorable conclusion. I am Sir with great respect & esteem yr. obt. servant
Jas. Monroe
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 12); letterbook copy (DLC: Monroe Papers).



   
   See Monroe to JM, 29 Sept. 1803.



   
   Monroe no doubt referred to Livingston’s 13 Sept. 1803 letter to him (see Livingston to JM, 17 Sept. 1803, n. 8). Another copy of this letter (DLC: Monroe Papers) is dated 11 Sept. 1803.



   
   Monroe referred to his letter to Livingston of 9 Oct. 1803 (DLC: Monroe Papers; printed in Hamilton, Writings of MonroeStanislaus Murray Hamilton, ed., The Writings of James Monroe … (7 vols.; New York and London, 1898–1903)., 4:78–92).


